                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $20,000.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $5,188.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                      The Defendants In Rem

       2.      The defendant property, approximately $20,000.00 in United States currency, was

seized on or about November 5, 2018, from Willie Williams at or near 1XXX West Concordia

Avenue, Milwaukee, Wisconsin.




             Case 2:19-cv-00342 Filed 03/07/19 Page 1 of 8 Document 1
       3.      The defendant property, approximately $5,188.00 in United States currency, was

seized on or about November 5, 2018, from Willie Williams at or near 3068 North Teutonia

Avenue, Milwaukee, Wisconsin.

       4.      The defendant properties are presently in the custody of the City of Milwaukee

Treasurer’s Office in Milwaukee, Wisconsin.

                                      Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       8.      The defendant property, approximately $20,000.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

       9.      The defendant property, approximately $5,188.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                   2

              Case 2:19-cv-00342 Filed 03/07/19 Page 2 of 8 Document 1
                                                  Facts

       10.    Heroin is a Schedule I controlled substance under 21 C.F.R. § 1308.

       11.    Cocaine is a Schedule II controlled substance under 21 C.F.R. § 1308.

       12.    Alprazolam is a Schedule IV controlled substance under 21 C.F.R. § 1308.

       13.    Lactose is used by drug dealers to cut or dilute controlled substances.

November 5, 2018 execution of search warrant at Willie Williams’ residence

       14.    On November 5, 2018, Milwaukee police officers executed a search warrant at the

residence of Willie Williams, 1XXX West Concordia Avenue, Milwaukee, Wisconsin

(“Williams’ residence”).

       15.    Present at Williams’ residence during execution of the search warrant were

individuals having the initials “L.H.” and “D.W.”

       16.    Below are some of the items inside Williams’ residence on November 5, 2018.

              A.      Two loaded firearms, one with an extended magazine, were in L.H.’s
                      bedroom.

              B.      Approximately 100 rounds of ammunition were in D.W.’s bedroom.

              C.      The following items were in Willie Williams’ bedroom:

                           i.   Box of rubber gloves,

                        ii.     Box of baggies,

                       iii.     Box of razor blades,

                       iv.      Box of face masks,

                        v.      Digital scale,

                       vi.      Various firearm magazines and ammunition,

                      vii.      Blender with heroin residue,

                      viii.     Plate with cocaine base residue and a razor blade,

                       ix.      Handgun,
                                                    3

             Case 2:19-cv-00342 Filed 03/07/19 Page 3 of 8 Document 1
                          x.    Baggie with 200 Alprazolam pills, and

                         xi.    Approximately $20,000 in United States currency. Denominations
                                of the currency were 550-$20 bills, 58-$50 bills, and 61-$100 bills.

                 D.     A blender with heroin residue was in the kitchen.

                 E.     Five one-pound bags of lactose powder were in the kitchen pantry.

                 F.     A measuring cup, razor blade, plate, and digital scale were on top of the
                        kitchen cabinets.

November 5, 2018 traffic stop and arrest of Willie Williams

       17.       On November 5, 2018, Milwaukee police officers conducted a traffic stop on a

Ford Explorer at or near 3068 North Teutonia Avenue, Milwaukee, Wisconsin.

       18.       Willie Williams was the driver of the Ford Explorer. Also in the vehicle were an

individual having the initials D.J. and an infant.

       19.       Officers took Willie Williams into custody.

       20.       At the time of his arrest, Willie Williams had approximately $5,188 in United

States currency in his pants pocket.

       21.       Denominations of the approximately $5,188 were 3-$100 bills, 1-$50 bill,

238-$20 bills, 6-$10 bills, 3-$5 bills, and 3-$1 bills.

       22.       Inside the Ford Explorer that Williams was driving at the time of his arrest were

the following:

                 A.     Two cell phones, and

                 B.     One semi-automatic firearm loaded with 11 rounds of ammunition.

November 6, 2018 mirandized recorded statement of Willie Williams

       23.       On November 6, 2018, an officer conducted an interview of Willie Williams (the

“Interview”).

       24.       The Interview was audio recorded.

                                                     4

                Case 2:19-cv-00342 Filed 03/07/19 Page 4 of 8 Document 1
       25.     Prior to conducting the Interview, the officer read Willie Williams his

Constitutional Miranda Rights. Williams stated that he understood each of his rights and was

willing to speak with the officer.

       26.     During the Interview, Willie Williams (“Williams”) admitted the following:

               A.      Williams has been selling narcotics since about July.

               B.      Williams sells about 50 grams of heroin per week.

               C.      Williams sells about one ounce of cocaine per week.

               D.      Williams buys the heroin and then has someone else mix it up for him at
                       his residence, and cook the cocaine into crack cocaine.

               E.      Williams’ favorite drug to sell is heroin.

               F.      The seized money is money that Williams save up since July.

               G.      Williams purchased the Alprazolam pills for $1 each.

               H.      Williams takes the Alprazolam pills himself and also sells the pills for $1
                       each.

               I.      The firearm inside the Ford Explorer that Williams was driving on
                       November 5, 2018, belongs to Williams.

                    Willie Williams’ November 14, 2018 State Drug Charges

       27.     On November 14, 2018, Willie Williams was charged in Milwaukee County

Circuit Court, Case No. 18CF5416, with (1) maintaining a drug trafficking place, and

(2) possession of a firearm by a convicted felon.

       28.     A plea hearing in Case No. 18CF5416 is scheduled for April 15, 2019.




                                                 5

             Case 2:19-cv-00342 Filed 03/07/19 Page 5 of 8 Document 1
                     Willie Williams’ January 2, 2018 State Drug Charges

       29.     On January 2, 2018, Willie Williams was charged in Milwaukee County Circuit

Court, Case No. 18CF4, with possession of cocaine with intent to deliver and possession of

heroin with intent to deliver.

       30.     On June 5, 2018, in Case No. 18CF4, Willie Williams pleaded guilty to

possession of cocaine and possession of narcotic drugs, which are both felony offenses.

       31.     As a convicted felon, Willie Williams is prohibited from possessing a firearm.

                                   Warrant for Arrest In Rem

       32.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       33.     The plaintiff alleges and incorporates by reference the paragraphs above.

       34.     By the foregoing and other acts, the defendant property, approximately

$20,000.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       35.     The defendant approximately $20,000.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       36.     By the foregoing and other acts, the defendant property, approximately $5,188.00

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).



                                                   6

              Case 2:19-cv-00342 Filed 03/07/19 Page 6 of 8 Document 1
          37.    The defendant approximately $5,188.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

          WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 7th day of March, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney


                                      By:      s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 7

                Case 2:19-cv-00342 Filed 03/07/19 Page 7 of 8 Document 1
                                          Verification

       I, Vincent Lopez, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA) in Milwaukee, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 10 through 26 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 3/6/19                                 s/VINCENT LOPEZ
                                             Vincent Lopez
                                             Task Force Officer




                                                8

               Case 2:19-cv-00342 Filed 03/07/19 Page 8 of 8 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $20,000.00 IN UNITED STATES CURRENCY,
                                                                                                                          ET AL.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

03/07/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-00342
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 03/07/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $20,000.00 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $5,188.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 7th day of

March, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant properties pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant properties be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the City of Milwaukee Treasurer’s




             Case 2:19-cv-00342 Filed 03/07/19 Page 1 of 2 Document 1-2
Office in Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same

until further order of this Court:

        A.      Approximately $20,000.00 in United States currency, which was seized on or
                about November 5, 2018, from Willie Williams at or near 1XXX West Concordia
                Avenue, Milwaukee, Wisconsin, and

        B.      Approximately $5,188.00 in United States currency, which was seized on or about
                November 5, 2018, from Willie Williams at or near 3068 North Teutonia Avenue,
                Milwaukee, Wisconsin.


        Dated this        day of                       , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:19-cv-00342 Filed 03/07/19 Page 2 of 2 Document 1-2
